In two custody proceedings, one brought by the mother, the other brought by the father, the father appeals *1042from an order of the Family Court, Rockland County (Weiner, J.), dated February 1, 1984, which awarded custody of the child of the parties to the mother.
Order affirmed, without costs or disbursements.
There is a sound and substantial basis in the record to support the award of custody to the mother (see, Freiman v Freiman, 99 AD2d 765; Eschbach v Eschbach, 56 NY2d 167). Thompson, J. P., Niehoff, Lawrence and Kunzeman, JJ., concur.